IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COURT OF COMMON PLEAS OF                   : No. 197 MM 2017
MONTGOMERY COUNTY, PA,                     :
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PERRY LAMONT WALLACE,                      :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of January, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Application for an Immediate Hearing are DENIED.